Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s  21-25 are  rejected under 35 U.S.C. 103 as being unpatentable over AT&T Intellectual Property ( 2017/0317858) in view of Telefonaktiebolaget L M Ericsson ( 2017/0149659). 
  .
  For independent claim 21 and claim 24,  AT&T Intellectual Property ( 2017/0317858) discloses a system/method  comprising  a network device, comprising: receiving channel state information from at least one remote transmission device (see paragraph [0201]; and figure 27 ); generating channel equalization parameters or other channel control parameters (see paragraph [0201]; and figure 27); and transmitting, communication signals 1510 that include other data to a communications network or device (see paragraph [0155] ); 
the training controller 1900 of the transmission device 1500 can modify the operation of the transceivers 1610 to equalize the communication channel between the transmission devices 1500 and 1502 (see paragraph [0202] ) and the transmission device 1502 transmits communication signals 1510 including the other data to a communications network or device (see paragraph [0155] ); and 
receiving channel state information from at least one transmission device, generating channel equalization parameters or other channel control parameters (see paragraph [0210]; and figure 27 ) and modifying the operation of the transceivers 1610 to equalize the communication channel between the transmission devices 1500 and 1502 (see paragraph [0202] ); monitoring, by a network device, variation in a property of a link channel that connects the network device with a second network device,- 24 - Docket No. AA6162-US/45631-274832 detecting, by 

  For  claims  21 -24,  AT&T Intellectual Property ( 2017/0317858) discloses all the subject matter of the claimed invention with the exception of a network interface controller (NIC) to detect, based on a monitored channel variation, an event that triggers a condition to change an equalization setting of a link channel as recited in claims 21 and 24 and wherein communicating the change to the equalization setting of the link channel comprises communicating, by the network device, the change in the equalization setting of the link channel without disruption to network traffic between the network device and the second network device; and  wherein communicating the change in the equalization setting of the link channel to the second network device comprises: encapsulating, by the network device, a request to change the equalization setting of the link channel in one or more network frames; and sending, by the network device, the one or more network frames to the second network device as recited in claims 22,23,and 25 . However,  Telefonaktiebolaget L M Ericsson ( 2017/0149659) discloses a network interface controller (NIC) (see paragraph [0064]; and figures 5A-5B) and  AT&T discloses that a training controller 1900 of a transmission device 1500 can modify the operation of transceivers 1610 to equalize a communication channel between the transmission devices 1500 and 1502 and  wherein communicating the change to the equalization setting of the link channel comprises communicating, by the network device, the change in the equalization setting of the link channel without . 




5. Claims  1-4,6-9,11-14,and  16-19 are  rejected under 35 U.S.C. 103 as being unpatentable over AT&T Intellectual Property ( 2017/0317858) in view of Telefonaktiebolaget L M Ericsson ( 2017/0149659) and further in view of Nam ( 2016/0157218). 
For independent claims 1 and 11,  AT&T Intellectual Property ( 2017/0317858) discloses a system/method  comprising  a network device, comprising: receiving channel state information from at least one remote transmission device (see paragraph [0201]; and figure 27 ); generating channel equalization parameters or other channel control parameters (see paragraph [0201]; and figure 27); and transmitting, communication signals 1510 that include other data to a communications network or device (see paragraph [0155] ); 
the training controller 1900 of the transmission device 1500 can modify the operation of the transceivers 1610 to equalize the communication channel between the transmission devices 1500 and 1502 (see paragraph [0202] ) and the transmission device 1502 transmits communication signals 1510 including the other data to a communications network or device (see paragraph [0155] ); and 
receiving channel state information from at least one transmission device, generating channel equalization parameters or other channel control parameters (see paragraph [0210]; and figure 27 ) and modifying the operation of the transceivers 1610 to equalize the communication channel between the transmission devices 1500 and 1502 (see paragraph [0202] ); monitoring, by a network device, variation in a property of a link 


    For  claims  1-4 and 10-14,  AT&T Intellectual Property ( 2017/0317858) discloses all the subject matter of the claimed invention with the exception of a network interface controller (NIC) to detect, based on a monitored channel variation, an event that triggers a condition to change an equalization setting of a link channel as recited in claims 1 and 11,  wherein communicating the change to the equalization setting of the link channel comprises communicating, by the network device, the change in the equalization setting of the link channel without disruption to network traffic between the network device and the second network device; and   wherein communicating the change in the equalization setting of the link channel to the second network device comprises: encapsulating, by the network device, a request to change the equalization setting of the link channel in one or more network frames; and sending, by the network device, the one or more network frames to the second network device as recited in claims 2-3 and 12-13; and  a second flow entry has packet matching criteria that match packets associated with a Link Layer Discovery Protocol (LLDP) service as recited in claims 4 and 14.  However,  Telefonaktiebolaget L M Ericsson ( 2017/0149659) discloses a network interface controller (NIC) (see paragraph [0064]; and figures 5A-5B) and  AT&T discloses that a training controller 1900 of a transmission device 1500 can modify the operation of 

  For claims 6-9 and 16-19, Telefonaktiebolaget L M Ericsson ( 2017/0149659) also discloses wherein to encapsulate the request in the one or more network frames comprises to transmit, to the second network device, a first network frame; transmit, to the second network device, and prior to transmission of a second network frame, at least a portion of the request, wherein the at least a portion of the request is transmitted in place of one or more idle characters; and transmit the second network frame (see paragraph [0202] and  paragraph [0064]; and figures 5A-5B).  
wherein the N1C is further to: receive, via the in-band equalization control channel, a second request from the second network device, wherein the second request is to change the equalization setting of the link channel (see paragraph [0064]; and figures 5A-5B), wherein the NIC is further to: update, as a function of the second request, the equalization setting of the link channel (see paragraph [0064]; and figures 5A-5B), and   
wherein the NIC is further to: create a response message indicative of the updated equalization setting of the link channel; and send, via the in-band equalization control channel, the response message to the second network device (see paragraph [0064]; and figures 5A-5B).


. 

6.. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  5,10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over AT&T Intellectual Property ( 2017/0317858) in view of Telefonaktiebolaget L M Ericsson ( 2017/0149659) and  in view of Nam .( 2016/0157218) and further in view of Comm scope Technologies LLC ( 2017/0366475).

   For claims  5,10, and 20,  AT&T Intellectual Property ( 2017/0317858) in view of Telefonaktiebolaget L M Ericsson ( 2017/0149659) and  in view of Nam ( 2016/0157218) discloses all the subject matter of the claimed invention with the exception of a PHY  includes the required ETHERNET physical sublayers-including a Physical Coding Sublayer (PCS) in a communications network and the link channel connecting the network device with a second network device comprises to monitor at least one of a temperature of hardware components of the network device. Comm scope Technologies LLC ( 2017/0366475) from the same or similar fields of endeavor teaches a provision of wherein to encapsulate the request in the one or more network frames comprises to encode the request in one or more physical coding sublayer (PCS) alignment markers of the network frame ( See paragraph 0181 and figure 19) and the link channel connecting the network device with a second network device comprises to monitor at least one of a temperature of hardware components of the network device ( See paragraph 0096). Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to use wherein to encapsulate the request in the one or more network frames comprises to encode the request in one or more physical .

7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lui et al. (2003/0175947) is cited to show a system which is considered pertinent to the claimed invention,
.
8.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171.  The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476